827 F.2d 769
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mark HAAS, Plaintiff-Appellant,v.E. I. DuPONT de NEMOURS AND COMPANY, INC., Defendant-Appellee.
No. 86-6093
United States Court of Appeals, Sixth Circuit.
August 26, 1987.

Before LIVELY, Chief Judge, KEITH, Circuit Judge, and DOWD*, District Judge.
PER CURIAM:


1
Plaintiff-appellant Mark Haas appeals the summary judgment order entered in this diversity action by the Honorable Thomas A. Ballantine, Jr., United States District Judge, Western District of Kentucky.  Appellant claims that defendant DuPont wrongfully discharged him and injured him further by the torts of false light and defamation.


2
After a thorough review of the briefs, record and oral argument, we hereby AFFIRM the order of the district court for the reasons stated in Judge Ballantine's accompanying memorandum of September 25, 1986.



*
 Honorable David D. Dowd, Jr., United States District Court for the Northern District of Ohio, sitting by designation